Citation Nr: 0206824	
Decision Date: 06/25/02    Archive Date: 07/03/02	

DOCKET NO.  94-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of left inguinal hernia repair from June 19, 1991, 
through April 30, 2000.

2.  Entitlement to a compensable evaluation for the residuals 
of left inguinal repair since April 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to June 1962.  

In June 1993, the RO confirmed and continued the 
noncompensable rating for the veteran's service-connected 
residuals of left inguinal hernia repair.  The veteran 
disagreed with that decision, and this appeal ensued.

In April 1994, following additional development of the 
record, the RO increased the veteran's rating for the 
residuals of left inguinal hernia repair from noncompensable 
to 10 percent.  In November 1996, the Board of Veterans 
Appeals (Board) affirmed that decision.  

In a memorandum decision, dated in March 1998, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) noted that 
in August 1993, a VA examination had shown that the veteran 
had a postoperative recurrent hernia.  The Court also noted, 
however, that the record was insufficient to either affirm 
the Board's finding that an increased rating was not 
warranted or to reverse the finding and award an increased 
benefit.  Accordingly, the Court vacated the Board's decision 
and remanded the case for a medical examination which 
addressed that issue.

In August 1998, the Board remanded the case to the RO to 
obtain copies of all clinical records from any VA or private 
medical examinations or treatment the veteran may have 
received for his recurrent left inguinal hernia since August 
1993.  The Board also mandated that the RO schedule the 
veteran for a VA examination by an examiner experienced in 
evaluating inguinal hernias to determine the current extent 
of any such disorder.

In November 1999, following the mandated development, the RO 
proposed to reduce the veteran's rating for the residuals of 
left inguinal hernia repair from 10 percent to 
noncompensable.  Later that month, the veteran was notified 
of that proposal.  He responded by submitting VA outpatient 
treatment records.  In September 1999, the VA examined the 
veteran to determine the extent of his service-connected 
residuals of left inguinal hernia repair.

In January 2000, following additional review of the record, 
the RO affirmed the proposed reduction for the residuals of 
left inguinal hernia repair from 10 percent to 
noncompensable.  The effective date of that reduction was May 
1, 2000.  The RO received a timely notice of disagreement 
with respect to that decision, and the veteran was issued a 
Supplemental Statement of the Case.  Thereafter, the veteran 
perfected his appeal, and the issue of entitlement to a 
compensable evaluation for the residuals of left inguinal 
repair since April 30, 2000, was added to the current appeal.  
Accordingly, it will be considered by the Board in this 
decision.

In its January 2000 decision, the RO also denied the 
veteran's claim of entitlement to a total rating due to 
unemployability caused by service-connected disability (TR).  
The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received by the VA with which to initiate the appellate 
process.  Accordingly, the denial of entitlement to a TR 
became final and will not be considered below.  38 C.F.R. 
§ 20.1103 (2001).



FINDINGS OF FACT

1.  From June 19, 1991, through April 30, 2000, the veteran's 
service-connected residuals of left inguinal hernia repair 
were manifested primarily by complaints of pain and 
recurrence of the hernia.

2.  Since April 30, 2000, the veteran's residuals of the left 
inguinal hernia repair have been manifested primarily by 
subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of left inguinal hernia repair from June 19, 1991, 
through April 30, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7338 
(2001).

2.  The criteria for a compensable rating for the residuals 
of left inguinal hernia repair since April 30, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103(A), 
5112(b)(6) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 
4.1, 4.2, 4.7, 4.114, DC 7338 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to a rating in excess of 10 
percent for the residuals of a left inguinal hernia repair 
for the period from June 19, 1991, through April 30, 2000.  
He also seeks a compensable rating for that disorder since 
April 30, 2000.


The Facts

In March 1992, the veteran had a hearing at the RO.  He 
testified that he had a little pain in the vicinity of his 
left inguinal herniorrhaphy scar when he stood for any length 
of time.  He noted that the scar was not normally tender or 
irritated by clothing but that he did have occasional 
problems.  He stated that he was not receiving any treatment 
for the residuals of surgery to repair his left inguinal 
hernia.

During an April 1992 VA examination, the veteran complained 
of pain in the area of the scar where he had had the surgery 
to repair a left inguinal hernia.  He denied the presence of 
redness, bulging, or swelling in the area, as well as the 
presence of increased heat, lower abdominal discomfort, 
nausea, vomiting, or diarrhea.  On examination, the hernia 
surgery site was well healed.  There was no evidence of 
testicular pain, tenderness, or swelling.  There was no 
evidence of fullness or of palpable masses in the inguinal 
canal and no evidence of adenopathy.  The relevant diagnosis 
was status post "right" herniorrhaphy, 1961, no evidence of 
masses or tenderness on examination.

During a VA examination in August 1993, the veteran 
complained of pain in his left groin area when standing or 
walking.  On examination, there was an oblique scar above the 
left groin which was tender in the medial aspect of the 
groin.  The external inguinal ring was markedly enlarged, and 
the veteran's cough impulse was felt throughout the ring.  A 
left inguinal hernia was present.  The diagnosis was status 
post left inguinal hernia with recurrence.

During a September 1993 hearing at the RO, the veteran 
testified that he wore no truss or belt in association with 
his service-connected residuals of hernia surgery.

During a September 1999 VA examination, the veteran 
complained of a burning, sharp pain in the lower left abdomen 
with prolonged standing or working.  On examination, there 
was a benign scar in the left inguinal area.  There was no 
recurrence of the hernia, and no bulging mass.  On coughing, 
there was no pain in the left inguinal area.  There was also 
no pain to palpation in the area of the scar.  The examiner 
concluded that, except for the benign residual scar, it had 
been a normal examination with respect to the residuals of 
the left inguinal hernia repair .

In January 2000, the veteran had another hearing at the RO.  
He complained that the most recent VA examination was 
inadequate for rating purposes, because it did not evaluate 
the residuals of his left inguinal hernia repair during a 
period of stress, such as walking.  He testified that the 
swelling in the area went down if he did not do anything.

A receipt shows that in June 1993, the veteran rented a 
hospital bed for unspecified reasons.

VA outpatient treatment records, dated in January 2000, show 
that the residuals of the veteran's left inguinal hernia 
repair were symptomatic with heavy lifting.

In June 2000, the veteran again underwent a VA examination to 
determine the extent of the residuals of his left inguinal 
hernia repair.  He reported occasional discomfort in the 
region and noted that in 1993, he had left his last 
employment as a truck driver, due in part to severe pain from 
gear shifting.  He noted that, in part, his hernia impaired 
his ability to get around and precluded him from climbing 
stairs.  It was noted that as a result, he had bought a 
hospital bed so that he could sleep on the first floor of his 
home.

During the examination, there was a 2.5 cm linear scar in the 
"right" lower quadrant which was well-healed and nontender.  
There was no swelling, erythema, warmth, or lymphadenopathy.  
There was also no out pouching or bulging with Valsalva 
maneuvers (supine or standing).  The examiner concluded that 
there was no evidence of a recurrent hernia or objective 
evidence of a tender surgical scar.

In September 2001, the veteran appeared at a hearing before 
the undersigned member of the Board.  He testified that he 
had lost his job as a truck driver in 1993, due in part to 
his service-connected residuals of hernia repair.  He stated 
that at that time, the pain had been so severe that it had 
interfered with his sleep.  He reiterated that he was unable 
to climb stairs due, in part, to pain from the hernia and 
that he had rented a hospital bed and slept in the downstairs 
area of his house.  He noted that he returned the bed when 
the swelling from the hernia went down.  He stated that he 
had no problem from the residual of his hernia repair, as 
long as he remained inactive, but that when he did become 
active, he experienced pain and tenderness in the area of the 
scar.  He also reported swelling with activity.

Analysis

Disability evaluations are determined by comparing 
manifestations of a particular disability with the criteria 
set forth in the DC's of the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, (2001).  
The percentage ratings represents, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected residuals of surgery to repair a left inguinal 
hernia.  Where, as in this case, entitlement to service 
connection has already been established and an increase in 
the disability rating is at issue, the level of disability 
during the current rating period is of primary concern.  In 
such instances, although the recorded history of the 
disability is for consideration in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedents over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An inguinal hernia is rated in accordance with 38 C.F.R. 
§ 4.114, DC 7338.  A noncompensable rating is warranted when 
the hernia is small and reducible or when it does not 
demonstrate true hernia protrusion.  A noncompensable rating 
is also warranted when the hernia is reducible but surgery 
has not been performed.  A 10 percent rating is warranted for 
a postoperative recurrent hernia which is readily reducible 
and well supported by a truss or belt.  A 30 percent rating 
is warranted for a small postoperative recurrent hernia; or a 
hernia on which surgery has not been performed and which is 
irremedial and not well supported by a truss; or a hernia 
which is not readily reducible.

Also potentially applicable in rating the veteran's service-
connected residuals of surgery to repair a left inguinal 
hernia is 38 C.F.R. § 4.118, DC's 7803, 7804, 7805.  Those 
codes are used to evaluate scars and provide for a 10 percent 
evaluation for scars which are poorly nourished with repeated 
ulcerations or which are painful and tender on objective 
demonstration.  A compensable evaluation may also be assigned 
on the basis of limitation of motion of the affected body 
part.  In this case, however, there is simply no objective 
evidence that the scars are poorly nourished with repeated 
ulcerations; or that they are tender or painful on tender 
demonstration; or that they affect the motion of a particular 
body part.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. 
§ 3.105(e).
In this case, the veteran has consistently maintained that 
his service-connected residuals of hernia surgery are 
manifested primarily by pain and swelling with activity such 
as prolonged standing or walking.  Evidence developed in 
association with the current appeal shows that in August 
1993, the veteran had postoperative recurrence of the hernia.  
Such evidence was sufficient to support a 10 percent rating 
for that disability.  Subsequent evidence, however, including 
VA outpatient treatment records and reports of VA 
examinations, have been completely negative for any findings 
of recurrence, let alone whether the hernia is readily 
reducible or not well supported by a truss or belt.  Although 
a January 2000 VA outpatient treatment record indicated that 
the veteran's hernia was symptomatic with heavy lifting, 
there were no objective findings to support that conclusion.  
Indeed, since August 1993, the record is completely negative 
for any objective evidence of pain, tenderness, swelling, 
discoloration, or heat in the area of the hernia.  It is also 
negative for any objective evidence of tenderness or other 
abnormalities associated with the surgical scar.  In fact, 
following the additional development mandated by the Court in 
March 1998, the paucity of findings led the RO to propose a 
reduction in the rating for the veteran's left inguinal 
hernia from 10 percent to noncompensable.  

In regard to the proposed rating reduction, the Board notes 
that the veteran was notified of that proposal and that he 
was given an opportunity to submit additional evidence in 
response.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  
As a result, the RO obtained still additional outpatient 
treatment records, dated through May 2000, and had the 
veteran reexamined in June 2000.  That evidence, however, 
continued to be negative for any objective abnormalities 
associated with the veteran's left inguinal hernia or 
associated surgical scar.  Therefore, the RO effected the 
proposed reduction, effective May 1, 2000.  Id.  In effecting 
that reduction, the RO clearly met the requirements set forth 
in 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e).  
Therefore, the Board is of the opinion that from a factual 
and procedural standpoint, the noncompensable evaluation was 
properly assigned effective May 1, 2000.

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring the case to the 
Director of Compensation and Pension Service for possible 
approval of an extra schedular rating for the veteran's 
service-connected residuals of surgery to repair a left 
inguinal hernia.  However, the evidence does not show such an 
exceptional or usual disability picture, which such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2001).  Although the veteran has testified 
that he left his last employment as a truck driver in 1993 
due, in part, to the residuals of surgery to repair a left 
inguinal hernia, and although he maintains he is unable to 
find employment due to that disorder, there is no objective 
evidence to support such testimony.  Indeed, during his 
hearing before the undersigned member of the Board in 
September 2001, he stated that he left his last job 
voluntarily.  Moreover, the evidence does not show that he 
has had employment difficulties solely as a result of the 
residuals of hernia surgery.  In this regard, the record 
shows that the veteran has significant additional 
disabilities, both service-connected (residuals of a sprained 
ankle; arthritis of the right knee; and headaches, each 
evaluated as 10 percent disabling) and nonservice-connected 
(e.g., diabetes mellitus, diabetic retinopathy, a foot ulcer, 
and hypertension).  Finally, there is no evidence of ongoing 
treatment for such disorder let alone evidence of extensive 
hospitalization.  Rather, the record shows that the 
manifestations of the residuals of hernia surgery are 
essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings are 
not job specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for the referral of this case to the Director 
of VA Compensation and Pension Services for a rating outside 
the regular schedular criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100, et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Public Law 106-
475, 114 Stat. 2096 (2000) (to be amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103 A).  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Public Law 106-475, Section 7, Sub 
Part (a), 114 Stat. 2096, 2099-2100 (2000).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the decision of the Court in March 
1998; the Board's remand in August 1998; the Statement of the 
Case; and several supplemental statements of the case, the 
veteran and his representative were notified of the evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, and in fact, it appears that all such evidence 
has been obtained and associated with the claims folder.  
Such evidence has included the veteran's VA outpatient 
treatment records for the period of the appeal, as well as 
reports of multiple VA examinations.  Although the veteran 
maintains that such examinations were inadequate for rating 
purposes, he has presented no competent evidence to support 
that assertion.  Indeed, the last two examinations were 
performed specifically to evaluate the extent of the service-
connected residuals of surgery to repair the veteran's left 
inguinal hernia and involved a review of the claims folder; 
an interview with the veteran; and a physical examination.  
In this regard, it should be noted that both examinations 
were consistent in their findings.  The Board also notes that 
the veteran has had four hearings in association with his 
current claim, including one before the undersigned member of 
the Board.  The transcript of those hearings have been 
carefully reviewed and associated with the claims folder.  
Finally, the Board notes that the veteran has not identified 
any outstanding evidence which could be used to support 
either of the issues on appeal.  Therefore, the Board is of 
the opinion that the VA has met its duty to assist the 
veteran in the development of his claim.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of surgery for a left inguinal hernia for the 
period from June 19, 1991, through April 30, 2000, is denied.

Entitlement to a compensable evaluation for the residuals of 
surgery to repair a left inguinal hernia since May 1, 2000, 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

